Citation Nr: 0122650	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ulcer 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The appellant had active military service from June 1953 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before the undersigned.  At the hearing, the appellant waived 
RO consideration of additional evidence that he submitted.


FINDINGS OF FACT

1.  In 1977, the RO denied, on the merits, the appellant's 
claim for service connection for ulcer disease.  The 
appellant did not appeal that decision.

2.  None of the evidence received since the prior final 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for ulcer disease. 


CONCLUSIONS OF LAW

1.  The last rating decision that denied the claim of 
entitlement to service connection for ulcer disease was 
rendered in April 1977 and is final.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2000).

2.  New and material evidence has not been received, and the 
claim for service connection for ulcer disease may not be 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims file, which consist of service medical records; the 
appellant's contentions, including those raised at a personal 
hearing; VA hospitalization records dated in 1961; and 
statements and records from private physicians or facilities 
such as Dr. J. Haloway-Espinoso, Valley Medical Center of 
Fresno, Dr. Victor Tahan, and Dr. Harry Wong.  Only the 
evidence pertinent to the issue on appeal is discussed below.

A.  Duty to assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For the reasons that 
follow, the Board finds that the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the pending issue.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the appellant in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  As discussed below, the RO fulfilled its duties to 
inform and assist the appellant in this case.  Accordingly, 
the Board can issue a final decision in this case because all 
notice and duty to assist requirements have been fully 
satisfied.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  In this case, information concerning the 
appellant was already of record and sufficient to complete 
his claim for benefits.  The 1999 rating decision and 
statement of the case (SOC) informed the appellant of the 
type of evidence needed to substantiate his claim for service 
connection.  He was also informed in August 1998 and 
September 1999 letters of the requirement of submitting new 
and material evidence to reopen this claim and what that 
evidence would be.  The appellant was asked at his personal 
hearing for complete information as to where he had been 
treated for this condition (i.e., information needed to 
support his claim).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and at the personal hearing informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a general duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C. § 5103A (West Supp. 2001).  The implementing 
regulation for this provision, see 66 Fed. Reg. 45620, 45630-
31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)), indicates that the duty to assist in claims to 
reopen only applies to claims filed on or after August 29, 
2001.  The comments in the Federal Register imply that the 
VCAA does not require assistance with claims to reopen and 
indicate that this duty is part of VA's discretionary 
authority to assist claimants under 38 U.S.C. § 5103A(g).  
See 66 Fed. Reg. 45628-29 (August 29, 2001).  However, in VBA 
Fast Letter 01-13 (February 5, 2001), it was concluded that, 
under the VCAA, VA's duty to assist with claims to reopen 
includes requesting evidence from any new source identified 
by the claimant.  The question is whether, in light of the 
effective date of the amendments to 38 C.F.R. § 3.159(c) and 
the comments in the Federal Register, the statement in the 
VBA Fast Letter has the force of law and creates a duty that 
is enforceable against the Secretary. 

However, even assuming that the VBA Fast Letter creates a 
right on the part of the appellant to assistance from VA, the 
duty would apply only to records that are "relevant" to the 
claim.  38 U.S.C. § 5103A(b)(1) (West Supp. 2001); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  As discussed in more detail below, 
what is relevant in this case, is whether the appellant 
currently has ulcer disease as a result of his military 
service.  He has been asked several times, including at the 
2001 hearing before the Board, where he has been treated for 
the claimed condition, and all records identified by him have 
been requested but are non-existent.  Even the appellant's 
representative stated at the hearing that any records for 
treatment or hospitalization since the appellant's discharge 
from service have been destroyed or are not available.  In 
other words, there is no basis for speculating that evidence 
exists that would possibly be relevant to this claim. 

The Board disagrees with the statement by the appellant's 
representative that the appellant has identified "a 
potential source of evidence".  All new evidence 
specifically identified by the appellant was requested.  The 
fact that additional records are not available does not mean 
that further requests must be made, since all facilities 
identified by the appellant conclusively stated that there 
were no records.  The appellant has not referenced any 
unobtained evidence that might aid this claim or that might 
be pertinent to this claim. 

The appellant's representative has requested that this claim 
be remanded to provide the appellant a VA examination, 
including an opinion as to the etiology of any current 
gastrointestinal condition.  However, as indicated above, 
with a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13.  VA does not 
have a duty to provide the appellant a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West Supp. 2001).  As discussed 
below, new and material evidence has not been submitted in 
this case, and, for that reason, further development is not 
warranted.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102. 

B.  Analysis

The appellant first filed a claim for service connection for 
ulcer disease in 1961.  His service medical records showed 
treatment for complaints such as epigastric pain, but no 
diagnosis of a chronic gastrointestinal disorder was rendered 
during service and diagnostic testing such as an upper 
gastrointestinal series was negative.  The RO obtained 
statements from the three private physicians the appellant 
identified on his claim - Dr. Harry Wong, Dr. Victor Tahan, 
and Dr. J. Haloway-Espinoso.  Dr. Wong treated the appellant 
for acute gastroenteritis in September 1956.  Dr. Tahan 
treated the appellant in 1959 and 1960 for complaints such as 
epigastric pain and vomiting.  A tentative diagnosis was 
rule-out gastric ulcer, but diagnostic testing had not been 
performed due to the appellant's financial situation.  Dr. 
Haloway-Espinoso had treated the appellant during service, in 
February 1954, for complaints of stomach distress, gas, and 
belching, but "nothing objectively [was] wrong." 

A May 1961 rating decision denied this claim, finding that 
there was no established gastrointestinal pathology shown 
during service or currently.  However, the letter issued in 
June 1961 notifying the appellant of this decision did not 
list a stomach condition among the issues decided.  The 
appellant's representative argued in the June 2001 written 
presentation to the Board that the 1961 rating decision is 
not final due to lack of notice and that the claim filed in 
1961 therefore remains pending to this day.  

A disallowed claim does not become a final determination 
where VA has failed to procedurally comply with statutorily 
mandated requirements, including written notification of the 
decision.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); 
see also 38 U.S.C.A. § 5104; Hauck v. Brown, 6 Vet. App. 518, 
519 (1994); Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Since the RO failed in 1961 to provide proper notice to the 
appellant, the May 1961 rating decision did not become final, 
and the appellant's original claim filed in April 1961 
remained pending.  However, a claim only remains pending 
until a final decision is rendered on the merits of it.  In 
this case, that was done in an April 1977 rating decision.  
In other words, any claim pending from 1961 was finally 
resolved in 1977 and does not remain pending currently.  

After the RO rendered the May 1961 rating decision, it 
received records from hospitalization in May 1961 at the VA 
Hospital in Fresno, California.  The appellant was 
hospitalized for complaints of epigastric distress.  Physical 
examination was negative or normal in all respects, other 
than indefinite complaints of epigastric tenderness.  The 
conclusion was that an ulcer was not present, and treatment 
was unnecessary.  The diagnosis was achlorhydria gastrica, 
treated, unchanged.

In March 1977, the appellant filed another claim for service 
connection for ulcer disease.  He submitted a copy of a 1954 
statement from Dr. Haloway-Espinoso discussing spinal 
treatment received during service.  A statement was submitted 
from Valley Medical Center of Fresno indicating that the 
appellant was treated between December 1967 and January 1969 
for duodenal ulcer disease. 

A March 1977 rating decision considered this claim reopened 
and adjudicated it on the merits.  It was found that the 
duodenal ulcer disease diagnosed after service was not shown 
to be related to military service.  The appellant was 
properly notified of that decision in April 1977.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  In this case, the April 1977 rating decision 
is final because the appellant did not file a substantive 
appeal. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that 38 C.F.R. § 3.156 has been amended for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156).  However, since the claim in this case was filed 
prior to that date, the previous version of 38 C.F.R. § 3.156 
applies.

In August 1998, the appellant again filed a claim for service 
connection for ulcer disease.  The evidence received 
subsequent to the April 1977 rating decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since 1977, the following 
evidence has been received:

? The appellant's contentions, including those raised at a 
personal hearing in 2001.
? Copies of his service medical records.
? A copy of the 1954 statement from Dr. Haloway-Espinoso.

In August 1998, the RO asked the appellant for information as 
to where he had been treated for the claimed condition.  He 
submitted authorizations for release of records for St. Agnes 
Medical Center, for a stomach operation in 1969.  The RO 
requested these records, but that facility indicated that all 
records for treatment prior to 1974 have been destroyed.  The 
RO also requested the appellant's records from Dr. Haloway-
Espinoso, but no response was received.  

With his notice of disagreement, the appellant submitted 
copies of his service medical records.  He also stated that 
he had received treatment at the VA Medical Center in Loma 
Linda.  The RO could not locate any such records for the 
appellant, and the VA facility in Loma Linda indicated that 
the appellant had not been a patient there.  The RO spoke 
with the appellant on the telephone, notifying him of this 
fact, and he stated that he had copies of his VA treatment 
records.  The RO then sent him a letter in September 1999 
asking him to submit any treatment records in his possession.  
He again submitted copies of his service medical records, 
stating that these were all the records he had. 

In April 2001, the appellant testified as to stomach 
symptomatology he had experienced during and after service.  
His representative stated that treatment records from 
civilian hospitals and doctors had either been destroyed or 
were unavailable, and the appellant testified that he had 
tried to obtain his post-service treatment records.  He 
submitted letters from St. Agnes Hospital and Community 
Health System indicating that records prior to 1972 and 1976, 
respectively, had been destroyed.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

To the extent that the appellant contends that he has ulcer 
disease as a result of his military service, this evidence is 
not new.  Prior to 1977, he had made statements with such 
allegations.  He has not submitted any new contentions 
regarding this claim; he has merely, at best, repeated his 
prior assertions.  This evidence is cumulative of evidence of 
record at the time of the April 1977 rating decision, and is 
not new for purposes of reopening a claim.

The only other evidence submitted is also not new.  The 
appellant's service medical records were in the claims file 
when the prior decision was made and were considered by the 
RO.  Therefore, these records are duplicative.  Also, the 
statement from Dr. Haloway-Espinoso was originally submitted 
in 1954, and again in 1977, and is also duplicative.  
Moreover, the statement indicates that the appellant received 
spinal treatment in 1954, which is immaterial to his claim 
for ulcer disease.

Nothing has changed from a medical or factual standpoint 
since the 1977 rating decision.  The appellant has offered no 
new arguments in his attempt to reopen.  Although he is 
certainly competent to report experiencing any symptoms, his 
allegations alone are not so significant that this claim must 
be reopened.  The appellant does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995).  This applies even where the appellant has 
added some additional descriptive details, without any 
showing of how such additional descriptive details are of any 
consequence.  For this reason, his allegations are not 
probative.  In sum, he is not competent to state that his 
ulcer condition was caused or aggravated by his military 
service.  There is a complete lack of medical evidence 
indicating that there is any relationship between the 
appellant's ulcer condition, first diagnosed in 1967-1969, 
and his period of service, either by way of causation or 
aggravation.  Where, as here, the determinative issue is one 
of medical diagnosis or causation, competent medical evidence 
is required.  Lay assertions are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

As explicitly stated by the RO in 1977, the basis for the 
denial of this claim was that there was no evidence showing 
that any gastrointestinal condition was present during 
service.  In fact, even the doctors that treated the 
appellant between 1954 and 1960 did not diagnose an ulcer 
disorder, and that condition was not shown until more than 
ten years after his separation from service.  There was no 
medical evidence in 1977 indicating that the post-service 
ulcer disease was somehow related to the appellant's military 
service, and there remains a lack of such evidence.  The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  Accordingly, the Board finds that the 
evidence received subsequent to April 1977 is not new and 
material and does not serve to reopen the claim for service 
connection for ulcer disease.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for ulcer disease is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

